Case: 19-50372      Document: 00515289143         Page: 1    Date Filed: 01/28/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 19-50372                          January 28, 2020
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

WILLIAM GONZALEZ-RAMIREZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:17-CR-58-1


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       William Gonzalez-Ramirez appeals his conviction for illegal reentry, in
violation of 8 U.S.C. § 1326. He entered a conditional guilty plea, reserving
the right to appeal the denial of his motion to dismiss the indictment.
Gonzalez-Ramirez asserts that the indictment was invalid because the removal
order was void due to a defective notice to appear that failed to specify the date
and time for his removal hearing. He concedes that the issue is foreclosed by


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50372         Document: 00515289143   Page: 2   Date Filed: 01/28/2020


                                    No. 19-50372

United States v. Pedroza-Rocha, 933 F.3d 490 (5th Cir. 2019), petition for cert.
filed (U.S. Nov. 6, 2019) (No. 19-6588), and Pierre-Paul v. Barr, 930 F.3d 684
(5th Cir. 2019), petition for cert. filed (U.S. Dec. 16, 2019) (No. 19-779), but he
wishes to preserve it for further review. The Government has filed a motion
for summary affirmance, agreeing that the issue is foreclosed under Pedroza-
Rocha and Pierre-Paul. Alternatively, the Government requests an extension
of time to file a brief.
      In Pedroza-Rocha, we concluded that the notice to appear was not
rendered deficient because it did not specify a date or time for the removal
hearing, that any such alleged deficiency had not deprived the immigration
court of jurisdiction, and that Pedroza-Rocha could not collaterally attack his
underlying removal order without first exhausting his administrative
remedies. 933 F.3d at 496-98. Because the Government’s position “is clearly
right as a matter of law so that there can be no substantial question as to the
outcome of the case,” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162
(5th Cir. 1969), the Government’s motion for summary affirmance is
GRANTED, the Government’s alternative motion for an extension of time to
file a brief is DENIED, and the judgment is AFFIRMED.




                                          2